DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the response filed on 05/13/2022. Claims 1-2, 4, 12-14, 17-19, 23, 35-36, 39, 64, 71-72, and 85-88 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 12-14, 17, 19, 23, 35, 36, 39, 64, 71-72, and 85-88 are rejected under 35 U.S.C. 103 as being unpatentable over Stupecky, et al. (US 2007/0167973), hereinafter Stupecky.
Regarding Claim 1, Stupecky discloses a nested balloon (Fig. 23A-D), comprising:
a first balloon (27) having an inner layer (21) and an outer layer (20);
a second balloon (26) configured to be disposed within the first balloon to form a nested balloon (as shown in Figs. 23C-D), the second balloon having an inner layer (24) and an outer layer (22); and
wherein an expansion ratio of an inner wall of the inner layer of the first balloon is optimized such that the inner wall of the inner layer of the first balloon resists further stretching relative to an outer wall of the inner layer of the first balloon while the outer wall of the inner layer of the first balloon is under stretched or wherein an expansion ratio of an inner wall of the outer layer of the first balloon is optimized such that the inner wall of the outer layer of the first balloon resists further stretching relative to an outer wall of the outer layer of the first balloon while the outer wall of the outer layer of the first balloon is under stretched (Par. 0105-0107 teaches optimizing each layer of a multi-layer balloon for inner wall stretch; therefore, the inner wall of the inner layer 24 of the second balloon 26 and the inner wall of the inner layer 21 of the first balloon 27 may be optimized for stretch of the inner wall). 
wherein the first balloon or the second balloon is formed from co-extruded tubing (Par. 0127, both the first balloon and second balloon are coextruded). 
wherein the construction of the nested balloon leads to an average burst pressure of the nested balloon being greater than that of a single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon (Par. 0140 — Balloon Design 1 being the nested balloon, Balloon Design 3 being the single walled balloon; Par. 0180 — standard balloon average burst versus thick wall tubing average burst)(Par. 0180 – Balloon design 1 has an avg burst pressure 41.7 atm which is greater than Balloon design 3 which has an avg burst pressure of 36.41). 
Stupecky fails to explicitly disclose that the average burst pressure of the nested balloon at least 40% greater than that of the single walled balloon having the same thickness.
However, Stupecky discloses that the average burst pressure of a balloon needs to be optimized to provide maximum balloon strength so that they have high pressure ratings and toughness but maintain excellent folding characteristics (Par. 0014). The average burst pressure of the nested balloon is disclosed to be a result effective variable in that changing the characteristics of the balloon layers affects the ability of the balloon to withstand high pressure ratings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nested balloon of Stupecky to have an average burst pressure at least 40% greater than that of the single walled balloon having the same thickness as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 2, Stupecky teaches all of the limitations of the device as discussed above regarding claim 1 and Stupecky further discloses wherein the expansion ratio of both of the inner wall of the inner layer of the first balloon and the inner wall of the outer layer of the first balloon resists further stretching relative to the outer wall of the inner layer of the first balloon and the inner wall of the outer layer of the first balloon resist further stretching relative to an outer wall of the outer layer of the first balloon (Par. 0107; all layers are made such that the inner wall is optimized for increased wall strength, with stretch ratios specific for the particular material). 
Regarding Claim 4, Stupecky teaches all of the limitations of the device as discussed above regarding claim 1 and Stupecky further discloses wherein the first balloon and the second balloon are each formed from co-extruded tubing with at least two different materials having different stretch properties (Par. 0125; each balloon may be coextruded with Nylon and polyethylene). 
Regarding Claim 12, Stupecky discloses wherein the outer layer of the first balloon is configured to slide relative to the inner layer of the first balloon (Fig. 23A, inner layer 21 of the first balloon is a lubrication layer and thus the outer layer 20 can slide relative to the inner layer 21).
Regarding Claim 13, Stupecky teaches all of the limitations of the device as discussed above regarding claim 1 and Stupecky further discloses wherein at least one of the inner layer and the outer layer of the first balloon comprises a stress crack mitigating layer (inner layer 21 comprises a stress crack mitigating layer since is a lubricating layer and thus has a lower coefficient of friction).
Regarding Claim 14, Stupecky teaches all of the limitations of the device as discussed above regarding claim 13 and Stupecky further discloses wherein the stress crack mitigating layer has a lower coefficient of friction to permit sliding (inner layer 21 comprises a stress crack mitigating layer since is a lubricating layer and thus has a lower coefficient of friction).
Regarding Claim 17, Stupecky discloses wherein the outer layers of the first balloon and the second balloon comprises Nylon (Par. 0125; structural layers may comprise Nylon; outer layers 20 and 22 are structural layers as disclosed in Par. 0125).
Regarding Claim 19, Stupecky discloses wherein a neck of the first balloon is fused to a neck of the second balloon at a location spaced from a proximal end of a catheter (Par. 0130, the necks of the balloons are fused at both ends as shown by welding zones 40, thus at least one end is at a location spaced from a proximal end of a catheter to which the balloon is attached). 
Regarding Claim 87, Stupecky discloses wherein the construction of the first balloon and the second balloon has synergistic advantages by producing highly oriented material (Par. 0128; the nested balloon is heated, stretched, and inflated to provide a specific molecular orientation of the first balloon and the second balloon where the first balloon and the second balloon have a substantially similar or same orientation). 
Regarding Claim 88, Stupecky discloses wherein the number of optimized walls increases with co-extruded tubing (Stupecky discloses in Par. 0105 that coextrusion leads to inner wall optimization; first balloon 27 and second balloon 26 in Fig. 23A-D are both coextruded, and therefore the number of optimized walls is increased compared to a single walled balloon which would have 1 optimized inner wall). 
Regarding Claim 23, Stupecky discloses a method of making a nested balloon, comprising:
selecting a first section (Fig. 23A, element 27), 
selecting a second co-extruded tubular section (26) comprising a second inner layer (23) and a second outer layer (22), wherein the second inner layer and the second outer layer comprise different materials with different stretch properties (Par. 0125, second inner layer 23 is a lubricating layer comprising polyethylene and second outer layer 22 is a structural layer comprising a polyamide);
positioning the selected second co-extruded tubular section within the selected first section to form a nested balloon (Fig. 23C),
wherein the selection of the first section and the selection of the second co-extruded section causes the average burst pressure of the nested balloon is greater than that of a single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon (Par. 0140 — Balloon Design 1 being the nested balloon, Balloon Design 3 being the single walled balloon; Par. 0180 — standard balloon average burst versus thick wall tubing average burst)(Par. 0180 – Balloon design 1 has an avg burst pressure 41.7 atm which is greater than Balloon design 3 which has an avg burst pressure of 36.41), wherein a hoop stress of the nested balloon is optimized to increase burst resistance (Par. 0096). 
Stupecky fails to explicitly disclose the section comprising a first inner layer and a first outer layer, wherein the first inner layer and the first outer layer comprise a same material (Stupecky discloses a first inner layer 21 and a first outer layer 20 but the layer do not comprise a same material). 
However, Stupecky discloses that a bi-layer balloon with two layers of the same material is superior to a single layer balloon having a thick wall (Par. 0199, Stupecky teaches a bi-layer balloon where each layer has the same expansion ratio; a given material has a respective expansion ratio thus Stupecky the layers having the same expansion ratio is achieved by the layers comprising a same material), and that the methods disclosed may be combined with each to produce larger multi-layer balloons (Par. 0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the method to include the first outer layer of the first section of the nested balloon to have two layers, a first inner layer and a first outer layer, of the same material, as taught by Stupecky, in order to increase the burst strength and cycle fatigue resistance compared to a single layer balloon having a thick wall (Par. 0199). 
The modified method still does not explicitly disclose that that the selection of the first section and the selection of the second co-extruded section causes the average burst pressure of the nested balloon is at least 30% greater than that of the single walled balloon having the same thickness.
However, Stupecky discloses that the average burst pressure of a balloon needs to be optimized to provide maximum balloon strength so that they have high pressure ratings and toughness but maintain excellent folding characteristics (Par. 0014). The average burst pressure of the nested balloon is disclosed to be a result effective variable in that changing the characteristics of the balloon layers affects the ability of the balloon to withstand high pressure ratings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nested balloon of Stupecky to have an average burst pressure at least 30% greater than that of the single walled balloon having the same thickness as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The modified method still does not explicitly disclose the selection of the first section and the selection of the second co-extruded section causes a maximum hoop stress of the nested balloon is at least 30% greater than that of the single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon.
However, Stupecky discloses that radial stretch of balloon needs to be optimized in order to increase radial stress (hoop stress) because it is important to burst resistance (Par. 0096). The radial stress of the nested balloon is disclosed to be a result effective variable in that changing the characteristics of the balloon layers affects the ability of the balloon to have a higher burst resistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nested balloon of Stupecky to have a maximum hoop stress at least 30% greater than that of a single walled balloon having the same thickness as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 35, Stupecky discloses the method as in Claim 23, wherein the selection of the first section and the selection of the second co-extruded section causes a flexibility of the nested balloon is greater than that of a single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon (Par. 0015), but fails to disclose that the flexibility is at least 25% greater.
However, Stupecky discloses that flexibility of the balloon is a result effective variable that affects the ability of the balloon to be folded down to a certain size in order to fit into certain vessels of the body (Par. 0010). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Stupecky to have a flexibility that is at least 25% greater than that of a single walled balloon having the same thickness as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 36, Stupecky discloses wherein the first section and the second co-extruded tubular section are configured to withstand at least about 40 atmospheres of applied pressure (Par. 0180 — column 1, maximum burst pressure 44.34 atm).
Regarding Claim 39, Stupecky discloses the method as in Claim 23 and wherein the selection of the first section and the selection of the second co-extruded section causes the average burst pressure of the nested balloon to be greater than that of the single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon, but fails to explicitly disclose that the average burst pressure is at least 40% greater (the modified method teaches the average burst pressure at least 30% greater, as discussed above regarding claim 23). 
However, Stupecky discloses that the average burst pressure of a balloon needs to be optimized to provide maximum balloon strength so that they have high pressure ratings and toughness but maintain excellent folding characteristics (Par. 0014). The average burst pressure of the nested balloon is disclosed to be a result effective variable in that changing the characteristics of the balloon layers affects the ability of the balloon to withstand high pressure ratings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the nested balloon of Stupecky to have an average burst pressure at least 40% greater than that of the single walled balloon having the same thickness as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 64, Stupecky discloses a nested balloon (Fig. 23A-D), comprising:
a first component (27) having an inner layer (21) and an outer layer (20);
a second component (26) configured to be disposed within the first balloon to form a nested balloon (as shown in Figs. 23C-D), the second component having an inner layer (24) and an outer layer (22); wherein the combination of the inner layer and the outer layer of the first component and the inner layer and the outer layer of the second component causes the maximum hoop stress of the nested balloon to be greater than that of a single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon, wherein the combination of the inner layer and the outer layer of the first component and the inner and the outer layer of the second component causes an average burst pressure of the nested balloon being greater than that of a single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon (Par. 0140 — Balloon Design 1 being the nested balloon, Balloon Design 3 being the single walled balloon; Par. 0180 — standard balloon average burst versus thick wall tubing average burst)(Par. 0180 – Balloon design 1 has an avg burst pressure 41.7 atm which is greater than Balloon design 3 which has an avg burst pressure of 36.41); and
wherein an expansion ratio of an inner wall of the inner layer of the first balloon is optimized such that the inner wall of the inner layer of the first balloon resists further stretching relative to an outer wall of the inner layer of the first balloon while the outer wall of the inner layer of the first balloon is under stretched or wherein an expansion ratio of an inner wall of the outer layer of the first balloon is optimized such that the inner wall of the outer layer of the first balloon resists further stretching relative to an outer wall of the outer layer of the first balloon while the outer wall of the outer layer of the first balloon is under stretched (Par. 0105-0107 teaches optimizing each layer of a multi-layer balloon for inner wall stretch; therefore, the inner wall of the inner layer 24 of the second balloon 26 and the inner wall of the inner layer 21 of the first balloon 27 may be optimized for stretch of the inner wall). 
Stupecky fails to explicitly disclose that the combination of the inner layer and the outer layer of the first component and the inner layer and the outer layer of the second component causes the average burst pressure of the nested balloon at least 25% greater than that of the single walled balloon having the same thickness.
However, Stupecky discloses that the average burst pressure of a balloon needs to be optimized to provide maximum balloon strength so that they have high pressure ratings and toughness but maintain excellent folding characteristics (Par. 0014). The average burst pressure of the nested balloon is disclosed to be a result effective variable in that changing the characteristics of the balloon layers affects the ability of the balloon to withstand high pressure ratings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nested balloon of Stupecky to have an average burst pressure at least 25% greater than that of the single walled balloon having the same thickness as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The modified device of Stupecky still fails to explicitly disclose that the combination of the inner layer and the outer layer of the first component and the inner layer and the outer layer of the second component causes the maximum hoop stress of the nested balloon is at least 25% greater than that of the single walled balloon having the same thickness.
However, Stupecky discloses that radial stretch of balloon needs to be optimized in order to increase radial stress (hoop stress) because it is important to burst resistance (Par. 0096). The radial stress of the nested balloon is disclosed to be a result effective variable in that changing the characteristics of the balloon layers affects the ability of the balloon to have a higher burst resistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nested balloon of Stupecky to have a maximum hoop stress at least 25% greater than that of a single walled balloon having the same thickness as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 71, the modified device of Stupecky teaches all of the limitations as discussed above regarding claim 64 and Stupecky further discloses wherein a neck of the second component has a smaller diameter than a neck of the first component (Par. 0116)
Regarding Claim 72, the modified device of Stupecky teaches all of the limitations as discussed above regarding claim 64 and Stupecky further discloses wherein a neck of the second component has a longer length than a neck of the first component (Par. 0022)(Fig. 22E, the neck of balloon 30 is longer than the neck of balloon 31). 
Regarding Claim 85, the modified device of Stupecky teaches all of the limitations as discussed above regarding claim 64 and Stupecky further discloses wherein at least one end of a neck of the first component is axially offset from a corresponding end of a neck of the second component (Par. 0022)(Fig. 22E, the neck of balloon 30 is longer than the neck of balloon 31).
Regarding Claim 86, the modified device of Stupecky teaches all of the limitations as discussed above regarding claim 64 and Stupecky further discloses wherein at least one end of a neck of the first component is staggered from a corresponding end of a neck of the second component (Par. 0022)(Fig. 22E, the neck of balloon 30 is longer than the neck of balloon 31).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stupecky in view of Lee, et al. (US 2002/0018866), hereinafter Lee.
Regarding Claim 18, Stupecky discloses the nested balloon of Claim 17, but fails to disclose wherein a ratio of Nylon to polyether block amide is about 70:30.
However, Lee teaches a balloon (14) wherein a ratio of Nylon to polyether block amide is about 70:30 (Par. 0028). 
Given the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Stupecky with a ratio of Nylon to Pebax of about 70:30, since doing so would effectively provide a relatively soft catheter balloon while having a high rupture pressure (Par. 0009).
Response to Arguments
Rejections under 35 U.S.C. 112
Applicant’s arguments, see page 7, filed 05/13/2022, with respect to Claims 1-2, 4, 12-14, 17-19, 23, 25, 35-36, 39, 64, 71-72, and 85-86 as rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter, have been fully considered and are persuasive.  The rejection has been withdrawn. 
Rejections under 35 U.S.C. 103
Applicant's arguments, see page 7-10,  filed 05/13/2022 have been fully considered but they are not persuasive. 
Applicant recites in end of page 8 that if the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.   Examiner contends Applicant has not proved the criticality of said limitations.
Applicant has recited from Page 9, lines 1-8, the properties of the balloon which lead to the supposedly critical limitations, where the properties listed include “highly oriented material on the two inner walls”, “two balloons A, B, each having outer walls with a higher expansions ratio than a single balloon having the same overall thickness”, “a higher level of molecular orientation of the two outer walls”, “the properties of each balloon…are selected to optimize the stretch of the inner wall”.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Claim 1, the differences between the prior art and the claim are “an average burst pressure of the nested balloon being at least 40% greater than that of a single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon”.   In Page 9 of the remarks, Applicant recites evidence from the specification comparing the average burst pressure of a nested balloon design to the average burst pressure of a single balloon design.  Examiner recognizes the evidence, which provides sufficient evidence to support the claimed limitations and demonstrates possession of the claimed invention.  However, said evidence does not demonstrate the criticality of the limitation “an average burst pressure of the nested balloon being at least 40% greater than that of a single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon” because the prior art already demonstrates the expectation of improved results in regard to the average burst pressure of a nested balloon being greater than that of a single walled balloon.  Stupecky discloses in Par. 0139-0140 that a bi-layer balloon (which is considered a nested balloon) demonstrates greater average burst pressure than a single walled balloon having the same thickness (Balloon design 1 has 14% greater burst strength than Balloon design 3).  The improvement is achieved at least in part via maximized radial expansion of the inner and outer balloons of the nested balloon (Par. 0139, lines 1-2). Therefore, Stupecky has demonstrated the expectation of greater results regarding burst pressure of a nested balloon design compared to a single balloon design.  While Stupecky falls short of demonstrating the average burst pressure being at least 40% greater, Stupecky has taught the average burst pressure of a balloon as a result effective variable, and therefore has demonstrated the motivation to optimize the parameter. Since Claim 1 does not set forth any critical limitations that are not taught by Stupecky, which would lead to an unexpected improvement in the average burst pressure, the limitation “an average burst pressure of the nested balloon being at least 40% greater than that of a single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon” is viewed to have been obvious to one of ordinary skill in the art, since “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claims 23, the differences between the prior art and the claim are “the average burst pressure of the nested balloon is at least 30% greater than that of the single walled balloon having the same thickness” and “a maximum hoop stress of the nested balloon is at least 30% greater than that of the single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon”.   In Pages 9-10 of the remarks, Applicant recites evidence from the specification comparing the average burst pressure and the maximum hoop stress of a nested balloon design to the average burst pressure and maximum hoop stress of a single balloon design.  Examiner recognizes the evidence, which provides sufficient evidence to support the claimed limitations and demonstrates possession of the claimed invention.  For the identical reasons discussed above regarding claim 1, said evidence does not demonstrate the criticality of the limitation regarding “the average burst pressure of the nested balloon is at least 30% greater than that of the single walled balloon having the same thickness”.  Additionally, said evidence does not demonstrate the criticality of the limitation “a maximum hoop stress of the nested balloon is at least 30% greater than that of the single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon” because the prior art already demonstrates the expectation of improved results in regard to the maximum hoop stress of a nested balloon being greater than that of a single walled balloon.  Stupecky discloses in Par. 0139-0140 that a bi-layer balloon (which is considered a nested balloon) demonstrates greater average burst pressure than a single walled balloon having the same thickness (Balloon design 1 has 14% greater burst strength than Balloon design 3).  Stupecky further discloses that radial stress, or hoop stress, is primary cause of the bursting of a balloon (Par. 0009, 0096; radial stress is twice as large as longitudinal stretch and therefore cause axial bursting).  Stupecky further discloses optimizing the average burst pressure of a balloon, where the improvement is achieved at least in part via maximized radial expansion of the inner and outer balloons of the nested balloon (Par. 0139, lines 1-2). Therefore, Stupecky has demonstrated the expectation of greater results regarding maximum hoop stress of a nested balloon design compared to a single balloon design, since it is known the average burst pressure will be dependent upon the maximum hoop stress of the balloon.  While Stupecky falls short of demonstrating the maximum hoop stress is at least 30% greater, Stupecky has taught the maximum hoop stress of a balloon as a result effective variable, and therefore has demonstrated the motivation to optimize the parameter. Since Claim 23 does not set forth any critical limitations that are not taught by Stupecky, which would lead to an unexpected improvement in the average burst pressure, the limitation “a maximum hoop stress of the nested balloon is at least 30% greater than that of the single walled balloon having a double wall thickness equal to a double wall thickness of the nested balloon” is viewed to have been obvious to one of ordinary skill in the art, since “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 64, the differences between the prior art and the claim are the same as recited above regarding claim 1 and 23, but claim 64 recites the maximum hoop stress being 25% greater and the average burst pressure being 25% greater than a single walled balloon having the same double walled thickness.  For identical reasons listed above, claim 64 is not held to be non-obvious over the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783